Citation Nr: 1705670	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  11-24 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include congestive heart failure, ischemic heart disease, and coronary artery disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for adjustment disorder, to include memory loss, to include as secondary to a heart disability.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to a heart disability.

5.  Entitlement to service connection for hypertension, to include as secondary to a heart disability.

6.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.

REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran and his spouse provided testimony at Decision Review Officer (DRO) hearings in June 2013 and May 2014.  In November 2014, the Veteran and his spouse also testified at a Board hearing before the undersigned.  Transcripts of these hearings are associated with the claims file.  This case was previously remanded by the Board in January 2015.  

The issues of entitlement to service connection for hypertension and a rating in excess of 50 percent for PTSD with major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The credible evidence of record demonstrates that the Veteran's duties at the U-Tapao Royal Thai Air Force Base were performed at or near the base perimeter, and herbicide exposure is conceded on a facts found basis.

2.  The Veteran is diagnosed with a heart disability, to include congestive heart failure, ischemic heart disease, and coronary artery disease.  

3.  The preponderance of the evidence weighs against a finding that the Veteran's adjustment disorder with memory loss is related to active duty service or was caused or permanently worsened by the service-connected heart disability.

4.  The preponderance of the evidence weighs against a finding that bilateral carpal tunnel syndrome was incurred in active service; any current carpal tunnel syndrome was not present until more than one year after separation from active service and is not etiologically related to military service.

5.  The preponderance of the evidence weighs against a finding that the Veteran has peripheral neuropathy of the bilateral lower extremities that was incurred in active service; any current peripheral neuropathy of the bilateral lower extremities was not present until more than one year of after separation from active service and is not caused or permanently worsened by service-connected heart disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability, to include congestive heart failure, ischemic heart disease, and coronary artery disease, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for adjustment disorder, with memory loss, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria for service connection for bilateral carpal tunnel syndrome have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify in this case was satisfied by July 2010, February 2013, and April 2013 letters.  

To the extent that there may be any deficiency of notice or assistance with respect to the Veteran's heart disability claim, there is no prejudice to the Veteran in proceeding with adjudication given the favorable nature of the Board's decision.

The evidence includes the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and lay evidence.  

With regard to adjustment disorder and carpal tunnel syndrome, the Veteran underwent VA examinations in February 2010, April 2011 and September 2015 for psychiatric disorders and was provided a May 2015 VA examination and October 2015 addendum opinion for carpal tunnel syndrome.  Upon review, the Board finds the VA examinations and opinions are adequate for adjudication purposes because the VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

With regard to peripheral neuropathy of the bilateral lower extremities, the Board acknowledges the Veteran was not provided a VA examination or medical opinion in response to that claim.  VA must provide a medical examination or obtain a medical opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d), 38 C.F.R. § 3.159(c)(4)(i).  The threshold for finding that the evidence of record indicates that the claimed disability or symptoms may be related to service is a low.  McLendon, 20 Vet. App. at 83.

In this case, there is no competent evidence that peripheral neuropathy manifested in service or until approximately 30 years thereafter.  In addition, there is no competent evidence suggesting a link between any peripheral neuropathy of the bilateral lower extremities and service or service-connected heart disability.  Therefore, VA is not obliged to provide an examination or obtain an opinion in response to that claim.

The Board also notes that actions requested in the prior remand have been undertaken, as the Veteran's service personnel records, VA treatment records dated from August 2014, and an April 2009 treatment record diagnosing carpal tunnel syndrome were associated with the file and an adequate VA examination and medical opinion were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file. Although the Board is obligated to provide sufficient reasons and bases in support of a decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II. Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  Organic diseases of the nervous system are considered by VA to be chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); Nix v. Brown, 4 Vet. App. 462, 466 (1993).

38 C.F.R. § 3.309(e) provides that veterans who have been exposed to an herbicide agent during active service are entitled to presumptive service connection for certain listed diseases, including ischemic heart disease and early-onset peripheral neuropathy.  Early-onset peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(ii).  

Service connection may also be established on a secondary basis for a disability that is caused or permanently worsened by a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Heart disability

The Veteran asserts that he was exposed to herbicides during active service in Thailand and that presumptive service connection is warranted for a heart disability.

The Board notes that veterans who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, shall be presumed to have been exposed to an herbicide agent.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  As the Veteran did not serve in Vietnam, there can be no presumptive herbicide exposure based on Vietnam service under 38 C.F.R. § 3.307(a)(6)(iii).

VA's Adjudication Manual (M21-1) explains that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Royal Thai Air Force Bases (RTAFBs).  M21-1, IV.ii.1.H.5.a. (as amended Nov. 12, 2015).  The M21-1 directs that herbicide exposure be may be conceded on a facts-found basis if a veteran served in the Air Force in Thailand during the Vietnam Era at one of the listed bases, including U-Tapao RTAFB, if the veteran served as a security policeman, security dog handler, member of the security police squadron, or otherwise served near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  M21-1, IV.ii.1.H.5.b. (as amended Nov. 12, 2015). 

The Veteran contends that he was exposed to herbicides while stationed at U-Tapao RTAFB in performance of his duties as an aircraft engine mechanic.  In particular, he asserts that he worked in the defoliated areas beyond the perimeter road testing plane engines before they were reinstalled in aircraft.  See November 2014 hearing transcript, at 4-5.  He also stated that he lived in an open air hooch located in a defoliated area near the perimeter, and a bus picked him up at the perimeter of the air base.  Id., at 7.  He also claimed that his duties required him to walk along the perimeter road and that he went into town and crossed the defoliated areas around the main gate.  See July 2013 VA Form 21-4138.  

The Veteran's service records confirm that he served in the United States Air Force as a jet engine mechanic at U-Tapao RTAFB from September 1969 to March 1970. His outstanding performance review denotes his duties at U-Tapao included inspection and installation of engine components and major and minor maintenance in support of the mission in Southeast Asia.  Regarding the credibility of his assertions that his duties as an aircraft engine mechanic were performed near the perimeter of the air base in defoliated areas and that he lived in temporary housing near the perimeter, the Board notes that there is no evidence in the claims file that contradicts such statements, and his reports of working and living on or near the air base's perimeter are internally consistent.  In addition, the Board acknowledges that depictions of the U-Tapao RTAFB, coupled with the Veteran's discussion of the base's geography and photographs depicting the Veteran's living quarters, demonstrate that the Veteran's duties as an aircraft engine mechanic and temporary housing were on or near the perimeter of the base.  Accordingly, the Board finds the Veteran's lay statements to be credible, and herbicide exposure is conceded. 

In light of the fact that herbicide exposure is found and that the Veteran's diagnosed heart disability includes coronary artery disease, ischemic heart disease, and congestive heart failure, service connection will be presumed under the provisions of 38 C.F.R. § 3.309(e) (2016).  The benefit sought on appeal is granted.

IV. Adjustment disorder

The Veteran asserts that he has an adjustment disorder with memory loss related to his now service-connected heart disability.  Specifically, the Veteran claims that he has psychiatric symptoms other than those associated with service-connected posttraumatic stress disorder (PTSD) related to coping with the medical condition.

As an initial matter, the Board finds that the Veteran's diagnosis of adjustment disorder was not incurred in or otherwise directly related to service.  In that regard, service treatment records are negative for treatment of psychiatric symptoms and a September 1970 separation examination was negative for any psychiatric abnormalities.  Moreover, the Veteran does not contend that his adjustment began in service or is directly related to active service.  Therefore service connection on a direct basis is not warranted for this claim.  

The Board also finds the preponderance of the evidence is against a finding that the Veteran's adjustment disorder is caused or permanently worsened by his service-connected heart disability.  The post-service medical records indicate psychiatric treatment for PTSD, depression, and adjustment disorder that have been variously attributed to stressful incidents in the Veteran's service in Thailand, his occupation and marriage, and a diagnosis of multiple sclerosis (MS).

Specifically, an April 1989 private psychological evaluation determined the Veteran experienced symptoms of depression related to problems at work and in his marriage following a demotion and motor vehicle accident.  Additional VA medical evidence attributes the Veteran's psychiatric symptoms to his service-connected PTSD with major depressive disorder related to stressful events in Thailand.  Notably, a June 2011 VA treatment record diagnosed PTSD and major depressive disorder and a November 2011 VA medical opinion determined the Veteran's PTSD and major depressive disorder were intertwined and related to stressful events in service.  An April 2013 examiner opined the Veteran solely had a psychiatric diagnosis of PTSD and noted that symptoms of depression, anxiety, and sleep impairment were part of the symptomatology of PTSD.  A September 2013 VA disability benefits questionnaire (DBQ) was submitted on behalf of the Veteran and affirmed that the Veteran was solely diagnosed with PTSD.  

The sole evidence of record reporting a diagnosis of adjustment disorder is a September 2010 VA examination that noted the Veteran began mental health treatment in 1998 for depression related to a diagnosis of multiple sclerosis, declined to diagnose PTSD, and opined that the Veteran had a diagnosis of adjustment disorder, mixed, with anxiety and depressed mood related to multiple sclerosis.  The examiner noted that the onset of symptoms began after he received the diagnosis.

The Board acknowledges the Veteran's lay statements that he has a psychiatric disability related to his service-connected heart disability.  Although the Veteran may sincerely believe that an adjustment disorder is related to his service-connected heart disability, there is no indication that he has the training or experience required to render a competent opinion linking the disorder to service or service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the competent, probative medical evidence does not support a finding that an adjustment disorder with memory loss is related to the Veteran's service-connected heart disability.

Accordingly, this claim must be denied.  The Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55-56. 

V. Carpal Tunnel Syndrome

The Veteran contends that he has carpal tunnel syndrome related to active service, specifically his military occupation of jet engine mechanic that required constant manual labor with his hands.    

The Board concludes that the preponderance of the evidence is against a finding that the Veteran's carpal tunnel syndrome is related to active service and may not be presumed to have been incurred in service.  The probative evidence of record does not indicate the Veteran's carpal tunnel syndrome is related to his occupational duties in active service or that it manifested within one year of separation from service. 

Service treatment records reflect normal examination of the upper and lower extremities, as well as a normal neurological examination at separation.  The Veteran denied having had any neuritis or paralysis.  

In accordance with the January 2015 remand, a May 2015 examination and an October 2015 medical opinion were obtained that diagnosed bilateral carpal tunnel syndrome but determined that it was less likely as not related to his active service and military occupation of jet engine mechanic that the Board finds to be highly probative.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight of the opinions are within the province of the adjudicator); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.).  Here, the examiner is a VA staff physician that possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinions reflect a review of the Veteran's claims file, to include the Veteran's lay statements and provide a persuasive rationale that there was no evidence in service medical records of symptoms, complaints, or treatment for peripheral neuropathy or carpal tunnel syndrome and no medical evidence to support a continuity of symptomatology relating current carpal tunnel syndrome to active service.  The examiner noted that the Veteran worked as a mechanic until 2002, and did not seek medical treatment for carpal tunnel syndrome until about 39 years after separation from service, when he was only found to have right median neuropathy in 2009.  Further, the examiner noted that the Veteran reported symptoms "for a number of years" rather than relating symptoms to military service.  The Board finds the opinions consistent with the other evidence of record, to include the Veteran's testimony that his military occupation required constant work with his hands turning wrenches and otherwise manually working on jet engines and an October 2015 addendum opinion that noted the Veteran did not provide historical elements of symptoms of carpal tunnel syndrome in service.

The Board acknowledges the Veteran's assertions that his carpal tunnel syndrome is related to manual work on jet engines in service and notes that the Veteran is competent to discuss the nature of his duties in active service.  However, he is not competent to determine whether his occupational duties in service symptoms caused or aggravated his current carpal tunnel disability.  See Jandreau, 492 F. 3d 1372 (Fed. Cir. 2007).  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is therefore not applicable, and the claim for service connection for carpal tunnel syndrome must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

VI. Peripheral Neuropathy of the Bilateral Lower Extremities

The Veteran contends that he has peripheral neuropathy of the bilateral lower extremities related to his now service-connected heart disability.  As discussed below, the Board finds that the preponderance of the evidence is against a finding that the Veteran's peripheral neuropathy is related to active service, to include as secondary to a heart disability, and peripheral neuropathy may not be presumed to have been incurred in service.  

The Board finds that there is no probative evidence of record to support a finding that the Veteran's peripheral neuropathy of the bilateral lower extremities was present in service, within one year of separation from service, or is otherwise directly related to service.  Rather, the evidence demonstrates that symptoms of peripheral neuropathy of the bilateral lower extremities began around 2002, more than 30 years after separation from active service.

Moreover, the Board concludes that there is no probative evidence of record to support a finding that the Veteran's peripheral neuropathy was caused or aggravated by service-connected heart disability.  Rather, the evidence indicates the Veteran's peripheral neuropathy is associated with a nonservice-connected diagnosis of MS.

Service treatment records reflect normal examination of the upper and lower extremities, as well as a normal neurological examination at separation.  The Veteran denied having had any neuritis or paralysis.  While he reported foot trouble at separation (and at entry into service), this was related to fallen arches and not neurological.   Likewise, while there are feet complaints during service, these were all found to be orthopedic issues.  

A May 2002 VA treatment note assessed peripheral neuropathy with noted decreased sensation and deep tendon reflexes in the lower extremities, some burning in the anterior thighs with normal sensation.  An additional May 2002 VA record reported a diagnosis of MS three years prior and severe peripheral neuropathy.  Private treatment records from Clarkson Hospital assessed neuropathic foot pain, paresthesias and dysthesias in the lower extremities and weakness in the front of his legs and assessed foot pain secondary to MS.  An April 2003 private neurology consultation found the Veteran's diagnosis of MS included symptoms of easy fatigability, painful numbness in the feet, and complaints of weakness in the legs and difficulty with gait.  An October 2006 VA treatment record noted the Veteran reported symptoms of persistent burning of the bilateral legs and feet, with no changes when medicated with Lamictal.  On examination, decreased cold sensation was noted mid shin level, bilaterally, decreased vibration to knees, decreased reflexes and assessed relapsing and remitting MS and neuropathic pain, possible due to MS, need to consider neuropathy based on exam.  A June 2007 VA neurology treatment record noted bilateral leg and foot pain and assessed neuropathic pain most likely due to MS "can't completely rule out peripheral neuropathy, but we have not found treatable cause of neuropathy."  In May 2013, M.F. indicated that the Veteran was diagnosed with MS and that he had chronic neuropathic pain secondary to the disease process that was not well-controlled by medication.

The evidence of record establishes that peripheral neuropathy was not present during service or in the year following the Veteran's last exposure to herbicide agents.  In addition, the evidence does not suggest that peripheral neuropathy is caused or aggravated by the service-connected heart disability or related to in-service exposure to herbicide agents.  Instead, the Veteran's provider has attributed his symptoms to nonservice-connected MS.  

The Board acknowledges the Veteran's assertions that his peripheral neuropathy is related to his heart disability.  The Board notes that the Veteran is competent to report his symptoms of peripheral neuropathy, to include tingling and bilateral foot pain.  However, the Veteran and his wife are not competent to distinguish whether his symptoms are caused or aggravated by his service-connected heart disability or are a result of his military service to include exposure to herbicide agents.  See Jandreau, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board notes that symptoms of peripheral neuropathy were denied at separation from service.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is therefore not applicable, and the claim for service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected heart disability and on a presumptive basis, must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Service connection for a heart disability is granted.

Service connection for adjustment disorder with memory loss is denied.

Service connection for carpal tunnel syndrome is denied.

Service connection for bilateral peripheral neuropathy of the bilateral lower extremities is denied.


REMAND

In-service exposure to herbicide agents has been found in this case.  While hypertension is not presumptively related to exposure to herbicide agents, the Board finds a medical opinion is necessary regarding whether hypertension is related to such exposure in this Veteran's particular case.

In accordance with a January 2015 remand, the issue of entitlement to a rating in excess of 50 percent for PTSD was returned to the Agency of Original Jurisdiction (AOJ) for a statement of the case that was provided in January 2016.  The Veteran substantively appealed the issue in February 2016 and included a written request for a Board videoconference hearing.  The record does not reflect that the requested hearing has been scheduled or that the Veteran has withdrawn his request.  Since videoconference hearings before the Board are scheduled by the RO, this claim must be remanded for that purpose.

Accordingly, the case is REMANDED for the following actions:

1.  Send the claims file to a VA examiner to provide a medical opinion regarding the etiology of the Veteran's hypertension.  An examination should only be scheduled if it is determined to be necessary before offering an opinion.  A complete rationale for all opinions expressed should be provided.  The examiner is asked to address the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran developed hypertension as a result of his exposure to herbicide agents during his military service?  The Board is aware that hypertension is not a presumptive disability when it comes to herbicide agent exposure.  However, the Board would like to know given this Veteran's exposure, clinic history, etc. did exposure cause his hypertension.  Notation to the fact that hypertension is not a presumptive disability is not alone sufficient rationale for a negative opinion.  
(b) If not, is it at least as likely as not that the Veteran's service-connected heart disabilities (i) caused or (ii) aggravated (permanently worsened) the Veteran's hypertension?  

2.  Thereafter, the issue of entitlement to service connection for hypertension should be readjudicated and a supplemental statement of the case issued if the benefit remains denied.  In such a case, the Veteran and his representative should be furnished with a copy of the supplemental statement of the case and be given the opportunity to respond thereto.  

3.  The RO should schedule the Veteran for a videoconference hearing for the issue of entitlement to a rating in excess of 50 percent for PTSD in accordance with the docket number of his appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


